Name: Commission Regulation (EEC) No 3418/91 of 22 November 1991 concerning the stopping of fishing for cod by vessels flying the flag of Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 324/ 14 Official Journal of the European Communities 26. 11 . 91 COMMISSION REGULATION (EEC) No 3418/91 of 22 November 1991 concerning the stopping of fishing for cod by vessels flying the flag of Portugal HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 3934/90 of 20 December 1990 fixing catch possibilities for 1991 for certain fish stocks and groups of fish stocks in the Regu ­ latory Area as defined in the NAFO Convention (3), provides for cod quotas for 1991 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of NAFO zone 3 NO by vessels flying the flag of Portugal or regis ­ tered in Portugal have reached the quota allocated for 1991 ; whereas Portugal has prohibited fishing for this stock as from 12 November 1991 ; whereas it is therefore necessary to abide by that date ; Article 1 Catches of cod in the waters of NAFO zone 3 NO by vessels flying the flag of Portugal or registered in Portugal are deemed to have exhausted the quota allocated to Portugal for 1991 . Fishing for cod in the waters of NAFO zone 3 NO by vessels flying the flag of Portugal or registered in Portugal is prohibited, as well as the retention on board, the tran ­ shipment and the landing of such stock captured by the abovmentioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 12 November 1991 . This Regulation shall be binding in its entirety and direcdy applicable in all Member States. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1991 . For the Commission Manuel MARfN Vice-President (') OJ No L 207, 29. 7. 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988, p . 2. (3) OJ No L 378 , 31 . 12. 1990, p. 69.